Case 2:20-cv-00005-JPJ-PMS Document 14 Filed 06/02/21 Page 1 of 1 Pageid#: 1436




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION


 DAWN M. BROYLES,                              )
                                               )
                 Plaintiff,                    )     Case No. 2:20CV00005
                                               )
 v.                                            )              ORDER
                                               )
 ANDREW SAUL, COMMISSIONER                     )     By: James P. Jones
 OF SOCIAL SECURITY,                           )     United States District Judge
                                               )
                  Defendant.                   )



       It appearing that no objections have been timely filed to the Report filed

 May 10, 2021, setting forth the findings and recommendations of the magistrate

 judge, it is ORDERED as follows:

       1.    The Report and its findings and recommendations are wholly

 ACCEPTED and APPROVED; and

       2.    Plaintiff’s Motion for Summary Judgment is DENIED and

 Defendant’s Motion for Summary Judgment is GRANTED.

       A final judgment will be entered herewith.

                                             ENTER: June 2, 2021

                                             /s/ JAMES P. JONES
                                             United States District Judge
